Citation Nr: 0006530	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-14 304	)	DATE
	)
	)                             

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
1986, and September 1990 to August 1991.  During the latter 
period of service, he served in the Persian Gulf theater 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, dated in September 1997 and March 1998 which denied 
the veteran's application to reopen his claim for service 
connection for asthma.  

FINDINGS OF FACT

1.  An unappealed June 1995 RO decision denied the veteran's 
claim for service connection for asthma based on aggravation.

2.  Since that rating decision, a medical statement has been 
submitted which indicates that the veteran was treated for 
bronchitis rather than asthma prior to service, and multiple 
hospital reports have shown recurrent asthma attacks since 
service; that evidence was not previously of record when the 
last final decision denying the claim was made, it bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran was treated for asthma in service following 
exposure to chemicals.  The signs and symptoms of asthma 
reflected in the post service hospital reports indicate 
continuity of symptomatology since service and there is 
medical evidence relating those symptoms to a current 
disability.  



CONCLUSION OF LAW

1.  An unappealed June 1995 RO decision which denied the 
veteran's claim for service connection for asthma is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  The evidence received since the June 1995 rating decision 
is new and material; thus, the claim for service connection 
for asthma is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 20.1105, 3.156 (a) (1999).

3.  The claim of entitlement to service connection for asthma 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active duty service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  

In this case, the RO denied the veteran's claim of 
entitlement to service connection for asthma in a June 1995 
rating decision.  That decision was based on a finding that 
the veteran had preexisting asthma which was not aggravated 
by service.  The RO found that the veteran's asthma followed 
a natural progression both during and after service. 

The veteran was notified of the June 1995 decision and of his 
appellate rights that same month but failed to seek appellate 
review within one year of notification.  Therefore, that 
decision is final and is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108. 

The veteran filed a claim in September 1997 requesting that 
his claim for service connection for asthma be reopened.  RO 
decisions rendered in September 1997 and March 1998 found 
that no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for asthma.  

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

In the instant case, the June 1995 rating decision which 
declined to reopen the veteran's claim for service connection 
for asthma is final, as it was the last disposition in which 
the claim was finally disallowed on any basis.  The relevant 
evidence at that time consisted of the veteran's service 
medical and personnel records; VA medical records dated 
through November 1994; and the veteran's own lay statements.  
Consequently, the evidence that must be considered in 
determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
June 1995 rating decision.

Since that rating decision, the veteran has submitted an 
undated written statement from Herbert Varn Rast, M.D., in 
July 1998.  That statement indicates that the veteran was 
treated for bronchitis as a child.  The veteran submitted an 
explanation with Dr. Rast's statement, indicating that the 
veteran himself had sought clarification of whether he had 
asthma as a child.  He stated that he had recently been told 
by his mother that he was actually treated for bronchitis as 
an infant or toddler.  The veteran added that he had 
essentially been misinformed as a child that he had asthma as 
an infant, which resulted in his inaccurate report of 
personal medical history.  Additionally, VA hospitalization 
reports show multiple periods of treatment for severe asthma 
since 1991.  

The Board finds Dr. Rast's opinion to be new, as it was not 
of record at the time of the June 1995 rating decision and 
not cumulative of any other evidence at that time.  In 
addition, as the statement is offered, in conjunction with 
the veteran's explanation of his reported history, to 
demonstrate that asthma did not pre-exist service, it is 
probative of the central issue in this case and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted since the 
June 1995 rating decision, and thus, the claim for service 
connection for asthma must be reopened. 

II.  Well-Grounded Analysis

Turning to the second step of the Winters analysis, the Board 
must determine whether the veteran's claim for service 
connection for asthma is well grounded.  In Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the same evidence which served to reopen the 
veteran's claim for service connection for asthma, in 
combination with evidence of chronic asthma since service, 
also serves to well ground the claim.  In this respect, Dr. 
Rast indicated in essence that the veteran did not receive 
treatment for asthma prior to service.  Further, the veteran 
explained that he had mistakenly thought and reported that he 
had asthma as a child.  Finally, the various post service 
inpatient hospitalizations indicate that the veteran has had 
fairly severe asthma since service.  Hence, the veteran has 
presented evidence to show that he currently has asthma and 
that this chronic condition has been symptomatic since 
service.  

Based on this evidence, the Board has determined that there 
is competent evidence of current asthma, as well as medical 
evidence relating that disability the veteran's continued 
symptomatology.  The Board finds that this evidence is 
sufficient to render the claim plausible and capable of 
substantiation; thus, the claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).  
The Board further notes that, as the claim is well grounded, 
the VA has a duty to assist under 38 U.S.C.A. § 5107(a) 
before evaluating the merits of the claim.  For the reasons 
set forth in the Remand section following the Order, the 
Board finds that further development must be accomplished by 
the RO before the Board may consider the merits of the 
veteran's claim for service connection for asthma.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for asthma, and 
that claim is well grounded.  To this extent only, the appeal 
is granted.



REMAND

Because the claim of entitlement to service connection for 
asthma is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The evidence which appears to be supportive of the veteran's 
claim is outlined above.  It is unclear, however, as to 
whether the current asthma is likely related to exposure in 
service.  Dr. Rast's opinion does not appear to have been 
based on a review of the entire record, nor does it offer an 
actual opinion as to etiology of the present asthma.  In 
Swann v. Brown, 5 Vet. App. 177, 180 (1993), the Court held 
that, without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  See also Black v. Brown, 5 
Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  

Accordingly, the Board finds that the veteran should be 
afforded a VA evaluation to determine whether, based on a 
review of the entire record, the veteran's current asthma is 
likely related to service.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board may not refute 
expert medical conclusions in the record with its own 
unsubstantiated medical conclusions; if the medical evidence 
of record is insufficient, or of doubtful weight or 
credibility, the Board may supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises in its decisions). 

Furthermore, the veteran testified at a December 1998 RO 
hearing that additional treatment reports concerning his 
asthma may exist which have not been associated with the 
claims file.  These include reports of VA inpatient treatment 
in 1998.  The Board notes further, that in the veteran's 
original application for benefits, he indicated that he had 
been treated for asthmatic bronchitis by Drs. Herbert Rast, 
Robert Vante Stowe, and Michele Spero.  Further, on July 1991 
report of medical history, the veteran indicated that he had 
been hospitalized and treated for asthma by Dr. Spero at 
Lexington County Hospital on March 21, 1987.  Although, Dr. 
Rast has indicated that his records of treatment of the 
veteran as a child are unavailable, the RO should attempt to 
obtain the other medical records.  Therefore, further 
development is required to obtain any such pertinent medical 
records.  See Chaffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991) 
(holding that VA's duty to assist includes securing medical 
records to which a reference has been made). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received by the veteran both 
prior to and since service which 
pertain to his asthma, and that he 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies 
of the medical records from all sources 
he identifies, which are not currently 
of record, should then be requested and 
associated with the claims folder.  
Specific requests should be made for 
the medical records of Robert Vante 
Stowe, M.D., and Michele Spero, M.D. as 
well as records documenting the 
veteran's hospitalization at Lexington 
County Hospital in March 1987.

2.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current asthma.  The 
examiner is requested to review the 
veteran's claims folder, including the 
service medical records.  Based on this 
review, the examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's asthma preexisted either 
period of active military service, and 
if so, whether such was aggravated by 
that military service.  If it is 
determined that asthma did not preexist 
either period of service, the examiner 
is requested to express an opinion as 
to whether it is at least as likely as 
not that the veteran's asthma is 
related to service in the Persian Gulf 
and particularly to his smoke exposure 
therein.  A complete rationale should 
be given for all opinions and 
conclusions expressed.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

4.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for asthma on the 
merits.  If the benefit sought is not 
granted, the veteran should be 
furnished a supplemental statement of 
the case, and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 

and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



